Third District Court of Appeal
                                State of Florida

                             Opinion filed July 18, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                   Nos. 3D17-2267, 3D17-1462 & 3D17-1461
                         Lower Tribunal No. 15-16760
                             ________________


                               Joseph Manzaro,
                                     Appellant,

                                         vs.

                               HCA, Inc., et al.,
                                     Appellees.


      Appeals from the Circuit Court for Miami-Dade County, John Schlesinger,
Judge.

     Guillermo J. Farinas (Palm Beach), for appellant.

       Lewis Brisbois Bisgaard & Smith and Jerome R. Silverberg and Jeffrey L.
Kominsky (Fort Lauderdale); Foley & Mansfield and Kevin P. O’Connor and Mary
Street; Wicker Smith O’Hara McCoy & Ford and Jessica L. Gross, for appellees.


Before SALTER, EMAS and LOGUE, JJ.

     SALTER, J.
      Joseph Manzaro (“Mr. Manzaro”), as personal representative of the estate of

Harmony Nicole Thornton (“Ms. Thornton”), appeals three orders dismissing with

prejudice an amended medical malpractice and wrongful death complaint with

prejudice for failure to comply with statutory pre-suit requirements. We affirm.

      I.     Facts; Proceedings in the Circuit Court

      These three consolidated appeals arise from the same circuit court lawsuit

and a single “Amended Complaint for Wrongful Death & Demand for Jury Trial”

(the “Complaint”) filed on behalf of Mr. Manzaro in May 2016. The Complaint

identified 22 defendants in the caption and introduction, although specific acts and

omissions were not alleged as to several of them. Ms. Thornton died at Mercy

Hospital on April 23, 2013; the death certificate listed the manner of death as

natural, and the causes of death as three preexisting medical conditions arising three

months, six months, and six years before her death. An autopsy performed three

weeks after Ms. Thornton’s death listed the cause of death as “undetermined.”

      The consolidated cases here are: Case No. 3D17-1461, involving claims

against appellees/defendants HCA, Inc., Plantation General Hospital, L.P., Mercy

Hospital, HCA Long Term Health Services of Miami, Inc., Northwest Medical

Center, Inc., and University Hospital, Ltd. (collectively, the “HCA Defendants”);

Case No. 3D17-1462, involving claims against Alberto Manzor, M.D. (“Dr.




                                          2
Manzor”); and Case No. 3D17-2267, involving claims against Steven Cohn, M.D.

(“Dr. Cohn”). The cases were separately briefed.1

      Although the death certificate and autopsy did not suggest medical

malpractice or violent crime, the Complaint alleged that Ms. Thornton

“mysteriously and suspiciously died” and that her death “was a result of her murder

or manslaughter,” “hospital homicide,” and “attempted involuntary euthanasia.”

            A.     Drs. Cohn and Manzor

      Dr. Cohn and Dr. Manzor filed motions to dismiss the Complaint based on

Mr. Manzaro’s failure to comply with Florida’s statutory requirements applicable to

claims of medical malpractice (sections 766.201 - .212, Florida Statutes (2015)),

and the expiration of the applicable statute of limitation. Dr. Cohn and Dr. Manzor

were not identified individually in any count within the Complaint, nor were there

any allegations identifying any individual acts or omissions by those defendants.

      Mr. Manzaro mailed Dr. Cohn a notice of intent to initiate litigation on April

13, 2015, but it contained no allegations as to any wrongful acts or omissions by

Dr. Cohn. No corroborating expert affidavit was attached.



1  The cases were scheduled for oral argument on a consolidated basis. The Court
granted the appellant’s emergency motion for continuance filed that morning, but in
its order advised the parties that the cases would be rescheduled for oral argument
“if the panel concludes that oral argument will aid the court in reaching its
decision.” After a review of the briefs and records in the consolidated cases, the
panel has determined that oral argument will not be necessary.

                                         3
      Mr. Manzaro’s notice of intent mailed to Dr. Manzor was returned

unclaimed; there is no indication of any subsequent attempt at, or successful,

delivery of a presuit notice to Dr. Manzor.

      These circumstances, coupled with the passage of the two-year statute of

limitations applicable to the claims against these two physicians, culminated in

orders dismissing the Complaint with prejudice as to each of them.

             B.    HCA Defendants

      Mr. Manzaro also served a notice of intent on HCA, Inc. (“HCA”), for the

HCA Defendants, on April 4, 2015. He contended that his obligation to submit a

verified written medical expert opinion (required by section 766.203(2)) was

inapplicable because of HCA’s failure to provide relevant medical records to him

within ten days, as required by section 766.204(1), waiving the requirement of

written medical corroboration (section 766.204(2)). The sole attachment was the

autopsy report stating that Ms. Thornton’s cause of death was “undetermined.”

      The trial court conducted a two-hour hearing to afford Mr. Manzaro an

opportunity to demonstrate that he conducted a good faith investigation and that he

has a reasonable basis for the claims in the Complaint. The court concluded that

Mr. Manzaro failed to fulfill these requirements:

      The Certificate of Death asserts that the decedent died of natural
      causes. The autopsy report of Plaintiff’s expert is inconclusive.
      There is no corroborating expert affidavit. The Miami-Dade State



                                          4
        Attorney’s Office has to date declined to proceed with charges against
        anyone related to this matter for homicide.

        The trial court also found that there were “scant further details among the

facts to explain the actual proximate cause of the wrongful death alleged,” and that

“It is not at all clear what these doctors and hospitals did or failed to do that

constitutes a breach of the standard of care that resulted in wrongful death.”

Concluding again that the applicable two-year statute of limitations had already run,

the court dismissed the Complaint with prejudice as to the HCA Defendants as

well.

        Mr. Manzaro appealed as to all three orders of dismissal with prejudice.

        II.   Analysis

        As is the case with any complaint dismissed with prejudice, our review is de

novo. We assume all of the factual allegations in Mr. Manzaro’s Complaint to be

true and construe all reasonable inferences from those allegations in his favor.

United Auto. Ins. Co. v. Law Offices of Michael I. Libman, 46 So. 3d 1101, 1103-

04 (Fla. 3d DCA 2010).

        In cases involving allegations of medical malpractice by health care

providers, however, there are additional threshold, objective, statutory requirements

within Chapter 766, Florida Statutes, which must be satisfied if the case is to

proceed.      See Williams v. Campagnulo, 588 So. 2d 982, 983 (Fla. 1991);




                                           5
Ragoonanan v. Assocs. In Obstetrics & Gynecology, 619 So. 2d 482, 484 (Fla. 2d

DCA 1993).

      The trial court properly concluded that there was no reasonable basis for Mr.

Manzaro’s claims of medical malpractice against these eight defendants, and that

there was a failure to comply with the statutory pre-suit requirements for

investigation, corroboration, and written notice. Largie v. Gregorian, 913 So. 2d

635 (Fla. 3d DCA 2005). Finally, the trial court’s conclusion that the Complaint

lacked any cognizable allegations to establish a tolling of the statute of limitations

further warranted the dismissal with prejudice.

      The three orders of dismissal with prejudice are affirmed.




                                          6